Citation Nr: 1208124	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  96-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously remanded in July 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for migraine headaches in a June 1995 rating decision.  The Veteran was notified of that decision and she did not appeal.  

2.  In the absence of a timely perfected appeal, the June 1995 rating decision is final.

3.  The evidence submitted since the June 1995 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for migraine headaches. 

4.  The preponderance of the evidence shows that the Veteran's migraine headaches are related to service. 




CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying entitlement to service connection for headaches is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A disorder manifested by chronic migraine headaches was incurred in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fact that the Board is reopening the claim of and granting entitlement to service connection for migraine headaches, it is not necessary to review at this time whether VA has fully complied with the VCAA or other standards pertaining to new and material evidence claims.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the June 1995 rating decision, which denied entitlement to service connection for migraine headaches, the evidence of record consisted of service treatment records, the Veteran's statements, findings from an August 1994 Medical Evaluation Board, and a May 1995 VA examination report.  In its rating decision, the RO denied entitlement to service connection due to the fact that the Medical Evaluation Board had found that there was a long history of migraine headaches dating since before service and that the migraine headaches had not been permanently aggravated by service.  The Veteran was notified of the denial, and she did not perfect a timely appeal to the decision.  Hence, the June 1995 rating decision is final.  38 U.S.C.A. § 7105.

Pertinent to the request to reopen her claim for entitlement to service connection for migraine headaches, the claims file now contains a September 2006 statement from the Veteran's parents attesting to the fact that the appellant was never diagnosed with migraine headaches prior to service.  Also added to the record is a September 2006 letter from the Veteran's childhood nurse attesting to the fact that she does not remember the Veteran having migraine headaches as a child.  Finally, added to the record is a VA examination report of February 2009 wherein the examiner states that the headaches the Veteran had prior to service were not migraine headaches and were different from the headaches she currently suffers.  The examiner further opined that the current migraine headaches are due to an injury in service. 

Based on a comprehensive review of the record, the Board finds that the evidence added since the June 1995 rating decision regarding the Veteran's service connection claim is new and material.  The June 1995 decision was based in part on a finding of no aggravation of a pre-existing condition.  The statements and VA February 2009 examination report and opinion are new in that they have not been previously submitted and are material because they speak directly to the to the reason for the denial in the June 1995 decision and provide an element missing at the time of the decision, namely that the migraine headaches did not pre-exist service and were due to an injury in service.  

Accordingly, the Veteran's claim is reopened. 

Service Connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

The Veteran contends that her migraine headaches are attributable to her to active military service. 

Service treatment records show that in a prescreening examination of April 1990, the Veteran denied any medical problems of any kind aside from left knee surgery and a broken jaw at age 14.  An entrance examination of April 1990 noted all systems normal.  Subsequent service treatment records show that the Veteran complained of headaches and congestion in July 1991.  She was diagnosed with an upper respiratory infection.  Service treatment records also show that in August 1992 the Veteran, while stationed at Guantanamo Bay, Cuba, fell backwards unto her buttocks and back while doing a "cliff search."

Service treatment records of August 1994 and February 1995 note treatment of and diagnosis of migraine headaches.  

The Veteran was medically separated form service in August 1994.  A Medical Evaluation Board examination and report of August 1994 found that the Veteran had a long standing history of migraine headaches dating back to age 16, by record review, which had not been disclosed on enlistment physical.  

In support of her claim the Veteran submitted, in September 2006, a statement from her parents wherein they state that she was not diagnosed or treated for migraine headaches as a child.  Also submitted is a statement of September 2006 from the Veteran's childhood nurse wherein she states that she does not recall the Veteran having migraine headaches as a child.  

The Veteran was afforded a VA neurological examination in February 2009.  At the time, she reported that her headaches started after her fall in Cuba in 1992.  The examiner noted that the Veteran had headaches as a child.  However, the examiner found that these were sinus headaches and would distribute more towards the front of her face near her sinuses.  It was noted this was diagnosed by her primary care practitioner and these headaches did not have the characteristics of a migraine headache.  The physician explained that the headaches were not light and sound sensitive and they generally did not require her going in a darkened room and laying down with a cold cloth over her head.  The new headaches which have existed since 1992 had characteristics of migraine.  Therefore, after a review of the claim files including all service and post-service treatment records and computer files, the examiner opined that it was more likely that not that that the migraine headaches are really related to the in-service head injury.  The examiner opined that the appellant's current headaches were quite different than those reported as a child.

The Board notes that a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In cases where the disease or injury at issue is not noted on an entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

As noted above, no headache disability was noted upon entrance to service.  Rather all systems were noted to be normal.  Therefore, the Veteran is entitled to the presumption of soundness.  

We must next determine whether there is clear and unmistakable evidence that the migraine headaches pre-existed service which would rebut the presumption of soundness.  Considering the evidence noted above, the Board finds that the presumption of soundness has not been rebutted.  Indeed, while there may be evidence of headaches prior to service, the February 2009 examiner noted that the childhood headaches were not migraine headaches and were very different than the currently diagnosed migraine headaches.  She provided this opinion after a review of the claim file and an examination of the Veteran.  Furthermore, a reasoning was provided for the opinion.  As such, the Board finds the opinion to be adequate and reliable, and represents evidence showing that the presumption cannot be rebutted.  

Moreover, the Veteran has submitted lay statements from her parents and her childhood nurse attesting to the fact that the Veteran was not diagnosed with or treated for migraine headaches as a child.  Additionally, the Veteran herself has been consistent in her statements and assertions that her migraine headaches started in service and she had not been diagnosed with migraine headaches prior to service.

The Veteran is competent to give evidence about what she experienced; for example, she is competent to report that she experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In examining the evidence the Board finds the Veteran to be both competent to report she did not have migraine headaches prior to service and credible in her assertions.  

The Board acknowledges that the Medical Evaluation Board found the Veteran had a long standing history of headaches prior to service which had not been noted on entrance to service.  However, no distinction was made at the time between the kind of headaches suffered prior to and during service.  The Board places more probative weight on the February 2009 examiner who reviewed the records and noted the difference in symptomatology.  

Therefore, the Board finds that the presumption of soundness has not been rebutted.  

The remaining question is whether the currently diagnosed migraine headaches are due to service.  In this regard, the Board finds that the competent and reliable evidence of record shows that the Veteran suffered from and was treated for migraine headaches in service.  Moreover, the February 2009 VA examiner has opined that the migraine headaches are due to a fall the Veteran had in service in August 1992.  

The Board acknowledges that while there is evidence that the Veteran had a fall in service in August 1992, there was no report of an injury to the head at the time.  However, the Veteran has alleged that she hit her head at the time of the injury.  The Veteran is competent to state so and there is no reason to believe otherwise.  Moreover, the Medical Evaluation Board examination report noted that the Veteran fell backwards unto her buttocks and back.  It is entirely possible that the Veteran hit her head when she fell backwards.  Accordingly, the Board accepts the Veteran's accounts of a head injury in service.

The February 2009 examiner based her opinion on the credible accounts from the Veteran of a head injury in service.  A rationale was provided for her opinion as to why the currently diagnosed migraine headaches are due to the injury in-service and are not related to the headaches reported as a child.  Considering the competent medical and lay evidence, the Board finds that the evidence preponderates in the Veteran's favor and service connection for migraine headaches is warranted. 


ORDER

The claim of entitlement to service connection for migraine headaches is reopened. 

Entitlement to service connection for migraine headaches is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


